Title: Thomas Jefferson to Thomas Erskine Birch, 21 March 1812
From: Jefferson, Thomas
To: Birch, Thomas Erskine


          
                  Sir 
                   
                     Monticello 
                     Mar. 21. 12.
          
		   
		   Your favor of 24th Feb. was recieved a few days ago. soon after the date of mine to you of Jan. 3. your’s of the 1st of that month came to hand, as also the volume forwarded with it: for which be pleased to accept the renewal of my thanks, and the confirmation of the favorable expectations I had formed of it’s contents.
          Every appearance warrants the expectation that the scenes in which you bore a part in the revolutionary war are to be shortly renewed, but under circumstances much more favorable to us. the Actors on the former occasion will from their years be entitled to be spectators only on this. the appropriate function of age on such an occasion is to address it’s prayers to heaven that it’s favors to both parties may be proportioned to the justice of their respective causes. more I am sure we need not desire. 
		   Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        